                                                                                 CLERKS OFFICE U.S. DkS-r.GOUR'
                                                                                       AT ROANOKE,VA
                                                                                            FILED

                         IN THE UNITED STATES DISTRICT COURT                             CCT3 2 2212
                        FOR THE W ESTERN DISTRICT OF W RGINIA                      syJULIA
                                                                                         A DUDL  c ax
                                                                                             .

                                  R O AN O K E D IW SIO N                            ,   y       ,,

                                                                                            w cu 'K
NHCH AEL DUCHELLE GREEN ,                         )    CASE NO.7:18CV00302
                                                  )
                        Plaintiffy                )
                                                  )    M EM ORm       UM OPIM ON
                                                  )
DR.IG ZLAUSKAS,c & ,                              )    By: Glen E.Conrad
                                                  )    SeniorUnited StatesDistrictJudge
                        D efendants.              )
          PlaintiffM ichaelDuchelle Green,a Virginia inmate proceeding pro K ,filed this civil

rightsaction tmder42 U.S.C.j1983. Green allegesthatafterhisshoulderwas injtlred by a
sliding door,ajaildoctor refused to see him for twenty days. Having reviewed Green's
subm issions,the côurtconcludesthatthe action mustbe sllmm arily ismissed forfailtlreto sOte

a C1%'na.

                                                  1.

          Green'sclaim s arose while he was incarcerated atthe AmberstCotmty AdultDetention

Center(GCACADC'').1 On M ay 1,2018,an ACADC employee closed a dooron Green'sleft
shoulder. Heallegeshewasin severepain forweeksthereafter.On M ay 9,2018,hewasm oved

to them edicallmitbecause ofhisSlbroken shoulder.'' Compl.4,ECF No.1. Dr.Kazlauskms,a

jailphysician,exnmined Green on M ay 31,2018. Then,Green allegedly1ay Rin paintmableto
move ghisqleftnrm.''JZ Hewastold thathewould seean Etortho,''butwasnotgiven athne
tableforthisupcomingappoine ent.J.ésOverthenexttwentydays,Greenfledfiverequeststo
seeDr.Kazlauskas,whoGlreftlsed.''J.
                                  Z OnJtme20,2018,Greenfiledan inmaterequestform to
Capt.m versand M ajorSchmitt Itwmsreturned to him thenextday,when hewastold that
accordin'
        gtoM ajorSchmitt ttinmatesarenotallowedto filecomplaints.'' Id. Greenthen filed
          1AAerhesledthiscivilaction, Green notisedthecourtofhistransfertotheLynchburgAdultDetention
Center.
this 51983 action againstDr.Kazlauskas and the ACADC lçM edicalDepnrtment''seeking
$50,000.

       The courttakesjudicialnotice of additional information relevantto Green's j 1983
claimsinthisaction.Hesledan eadierj1983complaintconceming,in part,themedicalcare
he received atACADC in M ay 2018,Case N o.7:18CV00247. His subm issions in that case

indicatethefollowing sequenceofevents. Seecen.No.718CV00247,ECF Nos.1and 3.

       On M ay 1,2018,theday ofGreen'sshoulderinjury,anurseassessedllim andnotedno
bruising, swelling, or open areas. No.7:18CV 00247, ECF No. 1, at 3. Because he was

complniningofpain,however,thenursestartedhim on GEgpqain protocol.'' JZ Green wasseen
by a nm se thenextday forthe snme complaints. The nursethen notifed ajaildoctor,who
referred Green to a specialist. On M ay 3,2018,Green wastransported to the localOrthopedic

Centerandx-raysweretaken.Hewasgiven aninjection andaprescriptiontokeatttrotatorcuff
im pingem ent''in the leftshoulder. Id.

       Back atACADC,Green'spain complaintscontinued. A ntlrseassessed him andrestm ed

pain protocolon M ay 5,2018.H ew asm oved tothem edicaizlniton M ay 9,2018,so staffcould

monitorMspain. A jaildoctorexamined Green on M ay 14,2018,and ordered an M R.
                                                                            Iofhis
shoulder. The M RI was pezform ed on M ay 29,2018. On M ay 31,2018,Dr.Kazlauskas

reviewed theresultsandreferred Green to theOrthopedicCenterforfollow up care.

                                              lI.

       Under 42 U.S.C. j1997e(c)(1), the court must dismiss a prisoner's civil action
concerningprison conditionsfiifthecourtissatissedthattheaction isgivolous,malicious,(or)
fails to state a claim upon wllich relief can be granted.     A viable complaintm ustallege

Gtenough factsto state a clàim to reliefthatisplausible on itsface.'' Giarratano v.Jolmson,521


                                               2
F.3d298,302(4th Cir.2008)(citingBellAtl.Cop .v.Twombly,550U.S.544,570(2007).Tô
stateacauseofactiontmder51983,aplaintiffmustestablishthathehasbeen deprivedofrights
guazanteed by the Constitution or law s of the Unhed States and thattbis deprivation resulted

from conductcommitted by a person acting tmdercolorofstate law. W estv.Atkins,487 U .S.

42,48(1988).
       Asan initialmatter,Green cnnnotpursue j1983 claimsagainstthe ACADC Medical
Department. The department,as a group ofpeople,isnota SGperson''subjectto suittmder
j 1983. SeeVinnedgev.Gibbs,550F.2d 926,928 (4th Cir.1977)(fndingthatGlliability will'
only lie where it is afsnnatively shown that the oo cial charged acted personally in the

deprivation oftheplaintiftl'sql'ights'). Thus,thecourtmustsllmmarily dismissGreen'sclaims
againstthedepnrtment,ptlrsuantto j1997e(c)(1),forfailureto stateaclaim upon wllich relief
copld be granted.
       Furtherm ore,Green's allegations do not supporta claim that Dr.K zlauskas or anyone on the

medicalstaffatACADC violatedhisconstitutionalrightsrelatedtohismedicalneeds.Only GGgdqeliberate
indifference to an inmate's serious medicalneeds constitutes cnleland unusualpunishm entunder the

Eighth Am endment.'' Jackspn v.Lightsey,775 F.3d 170,178 (4th Cir.2014)(citingEstellev.Gnmble,
                         -




429U.S.97,105(1976(
                  9. l'Eoqftkialsevincedeliberateindifferenceby actingintentionally todelayor
deny the prisoner access to adequate medicalcare or by ignoring an inmate's known serious medical

needs-'' Sharpev.South CarolinaDept.ofCorrections.621F.App'x 732,733 (4th Cir.2015)(cittions
omitted). To prove deliberate indifference,Green mustshow thatthe defendantprison oftkialhad
Ractual...knowledge ofboth the inm ate'sseriousm edicalcondition and the excessive risk posed by the

official'sEown)action orinaction.'' Jackson,775F.3d at178(citing Fnrmer,511U.S.at837). This
componentrequiresproofofintentbeyondmerenegligence,errorsinjudgment,inadvertentoversights,or
disagreem ents between dootorand patient aboutthe prisoner'streatm ent plan. See'Estelle,429 U.S.at

105-06 CM edicalmalpracticedoesnotbecome aconstimtionalviolation merely becausethevictim isa
prisoner-').RQuestionsofmedicaljudgmentarenotsubjecttojudicialreview-''Russellv.Sheffer,528
F.2d318,31I(4thCir.1975).
      Green'ssubm issionsto thecourtin tbiscase and CaseNo.7:18CV00247 do notindicate

that anyone ignored his medicalneeds. He began receiving m edicalcaze on the day he was

injmed.A nmseassessedhim andstartedpainmedication.W hen hispaincone ued,t:enurse
co=ultedadoctor,whoreferredY qentoanorthopedist.Twodaysaftertheinjuryocc= ed,the
specialistconducted X-rays,reached a diagnosis,and providedpnrEcularized keae entforthat

condition: an injection and prescriptions. W ithin the month,jailstaffmoved Crreen to the
medicalunittomonitoréndteatllispain;thejaildoctororderedanMRIthatwasconductedtwo
weekslater;and the doctorthen referred Green forfollow up care by the oe opedist. Green's

chims reflecthis apparent belief that he should have had a follow up exsmination by the

orthopedistmore quickly orthathe should have recéived differentcare atthejailthan he
received between M ay 31and Jtme 21,2018. Dlm'ng thattime,he washoused in tllem edical

unitso thatKfaffcould monitorand keathiscondifon. Attllemost,Green'sallegationsam ount

todisagreepentswiththemedicaljudn entsmadeby thedoctorsand nursesasto appropriate
keatmentandtiming. Green doesnotstatefactsshowing deliberateindifferenceby any ofthem.

      For the stated reasons,the COM concludes that Green's submissions failto state.any

constitutional clzm aginstthe defendants. Therefore,the courtwillsllm marily dismissthis

caseforfailureto stateaclnlm .An appropriateorderwillenterthisday.

      The Clerk is directed to send copies oftllis memorandum opinion and accompanying

orderto theplaindff.
                       '


      ENTER:'lYix ê* dayof'ootober- x lg.

                                                SeniorUnited StatesDisd ctJudge

                                            4
